Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 16, 27, and 35 is the inclusion of the limitation, " alter mapping of the virtual space to the real space from the first mapping to a second mapping based, at least partially, on a grasp and move gesture the user performs on a virtual location in the virtual space that differs from the user's first virtual location at least partially defining the user's first virtual point of view, wherein at least a portion of the second part of the virtual space that is mapped to the second portion of the real space outside the real space boundary in the first mapping is mapped to the first portion of the real space inside the real space boundary in the second mapping; use the tracked real point of view of the user in the real space and the second mapping to determine a second virtual point of view of the user within the virtual space, wherein the second virtual point of view is defined with the user's second virtual location and second virtual orientation, wherein at least one of: the second virtual location is different from the first virtual location based, at least partially, on the second mapping, or the second virtual orientation is different from the first virtual orientation based, at least partially, on the second mapping; and cause rendering to the user of at least part of a second virtual scene determined based on the second virtual point of view of the user within the virtual space, while the virtual space is mapped to the real space using the second mapping." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 16, 27, and 35. Also, applicant’s argument filed 06/06/2022 is found persuasive.


Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 17-22, 25-26, and 28-33 depending on claims 16 and 27 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177